Citation Nr: 1642365	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-19 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to additional back pay benefits based on school age children, A.H. and Am. H.

[Entitlement to a rating in excess of 30 percent for trauma of the right eye, with traumatic cataract, corneal scar, and light perception only will be addressed in a separate decision.].


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M.  Clark, Counsel



INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Board notes that the Veteran requested a Board Hearing.  Nevertheless, he indicated in a separate communication that he did not want a hearing.  The Board finds that the Veteran's hearing request has been withdrawn. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran filed the required Request for Approval of School Attendance for his daughter Am. H. and was paid additional monetary benefits due to her school attendance, until she turned 23.

2.  The Veteran's daughter A.H. attended college; she did not turn 23 years of age until September [redacted], 2011. 
 
3.  The RO stopped paying benefits for the Veteran's daughter A.H. after her 18th birthday.
 
4.  The RO did not receive an effective formal or informal Request for Approval of School Attendance within one year of the 18th birthday of the Veteran's daughter A.H. 


CONCLUSION OF LAW

The criteria are not met for payment of retroactive dependency benefits for a child over the age of 18 based upon school attendance.  38 U.S.C.A. §§ 101, 5113 (West 2014); 38 C.F.R. §§ 3.57, 3.667 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Retroactive Benefits

The Veteran filed a claim in April 2011 stating that he had two daughters that had both finished college.  He noted that he did not apply for assistance benefits during their college endeavors and wanted to know if he was entitled to any additional benefits for their college education. 

Any veteran who is entitled to compensation, and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for dependents, including a spouse and each child.  38 U.S.C.A. § 1115; 38 C.F.R. §3.4(b)(2).

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  Compensation based upon a course of instruction at an approved educational institution that is begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a).  Compensation may be paid until completion of education or training unless the dependent reaches the age of 23 years prior to completion.  38 C.F.R. § 3.57(a)(1).

A 'claim' is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C.A. §5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a).

A review of the claims file shows that the Veteran submitted three VA Form 21-674 Request for Approval of School Attendance for his daughter Am. H. and that she was on the Veteran's benefits until she turned 23.  However, the Veteran did not file any VA Form 21-674, Request for Approval of School Attendance, for his daughter A.H.

The Board finds that the Veteran does not meet the criteria for retroactive compensation for a dependent child.  As noted above, under 38 C.F.R. § 3.667 additional compensation for a child may be paid for school attendance if the claim is filed either within one year of the child's 18th birthday or one year of the date of commencement of the course, but neither of these criteria was met.  The Veteran has yet to file a VA Form 21-674 for his daughter A.H.  He received the additional benefits for his daughter Am. H. until her 23rd birthday.  An application for an additional allowance for his daughter A.H. was not timely filed under the criteria of 38 C.F.R. § 3.667.   
 
The Veteran has not contested that his children either completed college or began college more than a year prior to the date of his claim.  Instead, he has argued that he was not informed he was entitled to extra benefits for his children.  See June 2011 Notice of Disagreement.  However, the Board notes this allegation is contradicted by the applications he submitted in support of his daughter Am. H. Nevertheless, even if erroneous information was provided or the Veteran was misinformed, those circumstances do not change the outcome of his claim.  The payment of government benefits must be authorized by statute; erroneous advice given by a government employee cannot be used to estop the government from denying benefits.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Moreover, '[t]he Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.' Morris v. Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 385 (1947)). 

As the Veteran did not file claims for benefits within a year of his dependent A.H.'s 18th birthday or a year of their course of study, he is not entitled to those benefits as a matter of law.  See 38 C.F.R. §§ 3.400, 3.667.  With respect to his daughter Am. H. the evidence reflects that he applied and received benefits for her while she completed her college studies.

With respect to the Veteran's claim regarding A.H., there is simply no provision of the law that contemplates a retroactive award of such benefits for a dependent, after schooling has completed, absent a timely filed application.  To allow such an award would defeat the purpose for which these benefits are intended.  As the disposition of this claim is based on the law, as in this case, the benefit of the doubt doctrine does not apply and the claim must be denied based on a lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that where the law and not the evidence is dispositive, the claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

II. Duties to Notify and Assist
 
This case is one in which the law is dispositive of the issue. See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid her in substantiating her claim. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).
 
However, in a May 2012 statement of the case, the RO informed the Veteran of the provisions of 38 C.F.R. §§ 3.57 and 3.667 which identify the criteria for receiving an additional allowance for a dependent child.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  The Board finds that there is sufficient evidence to make a determination in this case, and the Veteran is not prejudiced by a decision at this time. See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).


ORDER

Entitlement to additional monetary benefits due to a dependent child's school attendance is denied.




______________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


